EXHIBIT 32.01 CERTIFICATION BY CHIEF EXECUTIVE OFFICER I, G. William Andrews, certify that (i) the Form 10Q for the quarter endedSeptember 30, 2012 ofThe Campbell Fund Trust fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10Q for the quarter endedSeptember 30, 2012 fairly presents, in all material respects, the financial condition and results of operations of The Campbell Fund Trust. Date:November 14, 2012 THE CAMPBELL FUND TRUST By: Campbell & Company, Inc., Managing Operator By: /s/ G. William Andrews G.William Andrews Chief Executive Officer
